531 F.2d 1342
92 L.R.R.M. (BNA) 3152
Scott HUDGENS, Petitioner-Cross Respondentv.NATIONAL LABOR RELATIONS BOARD, Respondent-Cross Petitioner.
No. 73--3264.
United States Court of Appeals,Fifth Circuit.
April 21, 1976.

Before WISDOM and CLARK, Circuit Judges, and GROOMS,* District judge.
PER CURIAM:


1
Pursuant to the opinion and order the United States Supreme Court issued March 3, 1976, --- U.S. ---, 96 S.Ct. 1029, 47 L.Ed.2d 196, this case is hereby remanded to the National Labor Relations Board for reconsideration based solely on the statutory criteria included in the National Labor Relations Act.



*
 Honorable H. H. Grooms, Senior District Judge, Northern District of Alabama, sitting by designation